JONES, Chief Judge
(concurring).
In concurring with the foregoing opinion I think it should be made perfectly clear that the recovery in such cases is- and should be limited to the cost incident to a protective plan that goes beyond the customary guarantee or service applicable in the trade generally.
In other words, if the custom of the trade generally in the particular type of article is to give a guarantee for 90 days, 1 year, 5 years or any other period, a taxpayer should not be permitted a refund on the plea that such service is not a part of the sales price. The service that is customary in the trade should be treated as covering assurance that the *222article is sound and workable, therefore an integral part of the sales price.
The taxpayer should not be permitted to escape the tax as to the cost incident to that trade custom, but only as to the cost incident to supplying a service above and beyond that usual in the trade or business.
LARAMORE, Judge, joins in the foregoing concurring opinion.